  Case 19-01720      Doc 2     Filed 12/09/19 Entered 12/09/19 17:55:17                Desc Main
                                  Document    Page 1 of 1




                                               Certificate Number: 15317-IAN-CC-033386223


                                                              15317-IAN-CC-033386223




                    CERTIFICATE OF COUNSELING

I CERTIFY that on September 10, 2019, at 8:43 o'clock AM PDT, Brett M
Arensdorf received from Access Counseling, Inc., an agency approved pursuant
to 11 U.S.C. 111 to provide credit counseling in the Northern District of Iowa, an
individual [or group] briefing that complied with the provisions of 11 U.S.C.
109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   September 10, 2019                     By:      /s/Lea Sorino


                                               Name: Lea Sorino


                                               Title:   Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
